DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed 1/3/2022 have been accepted. Claims 1, 4, 6-8, 11, 13, 14, 17, 19, and 20 are still pending. Claims 1, 4, 6, 7, 8, 11, 13, 17, and 19 are amended. Claims 2, 3, 59, 10, 12, 15, 16, 18 have been canceled. Applicant’s amendments to the specification and claims have overcome each and every objection, 101, and 103 rejection previously set forth in the Non-Final Office Action mailed 10/25/2021.
	Allowable Subject Matter
Claims 1, 4, 6-8, 11, 13, 14, 17, 19, and 20 allowed. After careful consideration, examination, and search of the claimed invention, prior art was not found to teach the amended limitation to the independent claims “wherein the random-write condition means that a quantity of to-be-updated H2F sub-tables associated with user data that has been programmed into the current block of the flash module exceeds a threshold, and the threshold is set by an equation: TH2=TH 1 /n, TH2 represents the threshold, TH1 represents the predefined number, and n represents an integer lower than TH1” The following is an examiner’s statement of reasons for allowance: 
Lee et al. (US PGPub 2019/0012081, hereafter referred to as Lee) teaches managing flash translation tables which includes a host-to-flash and flash-to-host table and updating those tables when a random write condition occurs. Lee does not teach the amended limitations to the independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
	Response to Arguments
Applicant’s arguments regarding the independent claims have been fully considered and are persuasive. The prior art cited in the previous Office Action mailed 10/25/2021 does not teach the amended limitation to the independent claims, as stated above. Therefore, a NOTICE OF ALLOWANCE is being administered.
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A PAPERNO whose telephone number is (571)272-8337. The examiner can normally be reached Mon-Fri 9:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.A.P./Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132